Citation Nr: 0949112	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  99-11 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision.  The Board 
remanded this case to the RO for additional evidentiary 
development in December 2000 and May 2004.


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat with 
the enemy while serving in the Republic of Vietnam.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to an innocently acquired psychiatric 
disorder in service or earlier than 1997 when he first 
received psychiatric treatment at a VA Medical Center.  

3.  The Veteran currently is not shown to have diagnosis of 
PTSD due to a verified stressor or any potentially verifiable 
stressor during his period of active service.


CONCLUSION OF LAW

The Veteran does not have innocently acquired psychiatric 
disability manifested by PTSD that was incurred in or 
aggravated by active service; nor may a psychosis be presumed 
to have been.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395- 396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  

In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Souza v. Brown, 10 Vet. App. 
307, 311 (1997).

In this case, the Veteran asserts that he had combat exposure 
while serving off the coast of the Republic of Vietnam during 
the Vietnam War.  However, the Board notes that the objective 
evidence of record does not verify that he was involved in 
combat.  A careful review of the Veteran's service department 
records and his DD Form 214 shows that he served on board the 
USS LONG BEACH in 1973 and 1974 and participated in 
operations in the Gulf of Tonkin in July, August, and 
September 1973.  His decorations included, in part, a 
National Defense Service Medal.  His DD Form 214 indicates 
that the Veteran's primary specialty was that of rifleman.

Because the service personnel records, including DD Form 214, 
do not show his receipt of combat-specific citations or 
awards or other evidence establishing that the Veteran 
participated in combat with the enemy, a claimed stressor 
must be corroborated in order to establish service connection 
for PTSD.  

The Veteran contends that he participated in at least five 
search and rescue missions while stationed in the Gulf of 
Tonkin on several occasions between May 1973 and September 
1973.  He explained that he provided gunfire support from a 
helicopter on these missions and took incoming fire.  He 
noted that no casualties were incurred on these missions.

The Veteran also reported that, on one occasion in which his 
ship put in at Subic Bay Naval Base, Philippines, there were 
race riots.  He indicated that he was involved in these riots 
and was afraid for his life.  He also indicted that he saw 
people killed in these riots.

In the effort to verify the Veteran's stressors, the RO 
requested and obtained the command chronologies submitted by 
the Marine Attachment, USS Long Beach, CGN-9, for the period 
encompassing December 1972 through August 1974.  Although 
these records did not verify the Veteran's claimed stressors, 
they did verify that the USS Long Beach was present at Subic 
Bay in June 1973, July 1973, and September 1973.

Following the Board's May 2004 remand, the Veteran submitted 
a statement indicating that the mission stressors occurred 
between July and September 1974, when the military was 
pulling out of Vietnam.  The January 2007 response from the 
Commandant of the Marine Corps, however, noted that the 
information was insufficient to conduct any meaningful 
research on the Veteran's behalf.  Moreover, the response 
indicated that all Marine Units were out of the Republic of 
Vietnam by March 28, 1973, except for the evacuation of the 
American Embassy on April 29 and 30 in 1975.

While a VA physician diagnosed the veteran with PTSD in 
outpatient treatment records dated from May to August 1998, 
and PTSD was again diagnosed on a September 1998 examination, 
the Board finds that the record contains no evidence that 
actually verifies the occurrence of the stressors that the 
veteran asserts were the cause of his PTSD.

Although the evidence shows that he performed active duty in 
Vietnam and likely was in or near a combat zone, it does not 
sufficiently support a conclusion that he personally engaged 
in combat, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.  There must be credible supporting evidence or 
assertions that the alleged stressor actually occurred to 
warrant service connection.  See Cohen v. Brown, 10 Vet. App 
128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).

Accordingly, on this record, the Board cannot accept the 
diagnosis of PTSD because the evidence preponderates against 
a finding that the Veteran had combat service or other 
independent evidence confirming his account of stressors to 
support that diagnosis.  Thus, a key element of the claim 
based on direct-causation basis (see 38 C.F.R. § 3.304(f)) is 
missing.  

Further, there is no medical evidence of any innocently 
acquired psychiatric illness within one year after discharge, 
precluding presumptive service connection for a psychiatric 
disorder generally (as opposed to PTSD specifically).   

Because the Veteran did not engage in combat with the enemy 
or present sufficient evidence to permit verification or 
corroboration of a specific stressor to which a diagnosis of 
PTSD can be linked, the claim of service connection must be 
denied on this record.  
 
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule is inapplicable. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).





Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in February 2009 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, notice of what part VA 
will attempt to obtain, and notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA satisfied its duty to assist.  VA conducted examinations 
attempted to corroborate the Veteran's claimed stressors 
multiple times.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


